DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2, 7 and 9-14 are pending in the instant invention.  According to the Amendments to the Claims, filed June 30, 2022, claims 1, 2, 7 and 9-14 were amended and claims 3-6 and 8 were cancelled.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/014918, filed January 24, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/622,415, filed January 26, 2018.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/622,415, filed January 26, 2018, was objected to in the Non-Final Rejection, mailed on April 1, 2022.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2019/014918, filed January 24, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1, 2, 7 and 9-12, drawn to substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I, shown to the right, and/or a pharmaceutical composition thereof; (2) claim 13, drawn to a method of inhibiting casein kinase RIPK1 activity in a patient, comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula I, shown to the right above; and (3) claim 14, drawn to a method for treating a condition in a patient, comprising the administration of… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula I, shown to the right above, respectively.
	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 1, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed June 30, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1, 2, 7 and 9-14 is contained within.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	A compound of formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	a is a single bond;
	b is a double bond;
	A is CR or N;
	R is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OC1-3 alkyl, OC1-3 deuteroalkyl, or OC1-3 haloalkyl;
	R1 is H, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C2-3 alkyl-OH, C1-3 alkyl-OC1-3 alkyl, C(O)C1-3 alkyl, or C(O)C1-3 haloalkyl;
	R2 is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OC1-3 alkyl, OC1-3 deuteroalkyl, or OC1-3 haloalkyl;
	R3 is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OC1-3 alkyl, OC1-3 deuteroalkyl, or OC1-3 haloalkyl;
	R4 is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 alkyl-tetrazolyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, or tetrazolyl;
	R5 is H or CF3;
	R6 is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OC1-3 alkyl, or OC1-3 deuteroalkyl;

	R7 is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

	B is absent, -CR12aR12b-, -C(O)-, -C(O)NR12a-, -C(O)O-, or -S(O)2-;
	R8a is H, halo, C1-3 alkyl, or C1-3 haloalkyl;
	R8b is H, halo, C1-3 alkyl, or C1-3 haloalkyl;
	R8c is H, CH2OCH3, or CH2OCH2-phenyl;

	R9 is:

(1)	C1-6 alkyl, C1-6 deuteroalkyl, C1-6 haloalkyl, alkyl-OC1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, NHC1-4 alkyl, N(C1-4 alkyl)2, C3-6 cycloalkyl, or C3-6 halocycloalkyl, wherein the C1-6 alkyl, C1-6 deuteroalkyl, C1-6 haloalkyl, alkyl-OC1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-6 cycloalkyl, or C3-6 halocycloalkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, C1-6 haloalkyl, C(O)C1-6 alkyl, NH2, NHC(O)OC1-6 alkyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, phenyl, thiazolyl, and pyridinyl, wherein each phenyl, thiazolyl, and pyridinyl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of halo, NO2, and C1-6 haloalkyl; or

(2)	C1-2 alkyl-C3-7 cycloalkyl, C3-7 cycloalkyl, cyclohexenyl, azetidinyl, oxetanyl, pyrrolidinyl, tetrahydrofuranyl, tetrahydrothiophenyl dioxide, dioxanyl, piperidinyl, or pyridinonyl, wherein the C1-2 alkyl-C3-7 cycloalkyl, C3-7 cycloalkyl, cyclohexenyl, oxetanyl, pyrrolidinyl, tetrahydrofuranyl, tetrahydrothiophenyl dioxide, dioxanyl, piperidinyl, or pyridinonyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 haloalkyl, C1-3 haloalkyl-OH, C(O)OC1-6 alkyl, NH2, OH, OC1-3 alkyl, and C3-6 cycloalkyl; or

(3)	tetrahydropyranyl, wherein the tetrahydropyranyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 haloalkyl, C1-2 alkyl-OC1-3 alkyl, OH, OC1-4 alkyl, and phenyl; or

(4)	phenyl, naphthalenyl, pyridinyl, pyridazinyl, pyrimidinyl, pyrazinyl, quinolinyl, benzisoxazolyl, or benzothiazolyl, wherein the phenyl, naphthalenyl, pyridinyl, pyridazinyl, pyrimidinyl, pyrazinyl, quinolinyl, benzisoxazolyl, or benzothiazolyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-phenyl, C1-3 hydroxyalkyl-phenyl, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, and S(O)2C1-3 alkyl; or

(5)	imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, thiazolyl, triazolyl, oxadiazolyl, thiadiazolyl, or tetrazolyl, wherein the imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, thiazolyl, triazolyl, oxadiazolyl, thiadiazolyl, or tetrazolyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-phenyl, C1-3 hydroxyalkyl-phenyl, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, and cyclopropyl-S(O)2C1-3 alkyl; or

(6)	dihydro-1H-indenyl, tetrahydro-5H-benzo[7]annulenyl, tetrahydronaphthalenyl, or 6,7-dihydro-5H-cyclopenta[b]pyridinyl, wherein the dihydro-1H-indenyl, tetrahydro-5H-benzo[7]annulenyl, tetrahydronaphthalenyl, or 6,7-dihydro-5H-cyclopenta[b]pyridinyl is substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-phenyl, C1-3 hydroxyalkyl-phenyl, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, and S(O)2C1-3 alkyl; or

	B and R9, together with the nitrogen atom to which they are attached, form a C3-6 cycloalkyl, wherein the C3-6 cycloalkyl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of halo, C1-4 alkyl, C2-4 haloalkyl-OH, C2-3 alkyl-OH, C(O)OC1-3alkyl, OH, OC1-4 alkyl, and C3-6 cycloalkyl-OH;

	R12a is H, D, CH3, NH2, or OH;
	R12b is H, D, CH3, NH2, or OH; or

	R12a and R12b, together with the carbon atom to which they are attached, form a C3-6 cycloalkyl; and

	R18 is absent.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

A is N;
R1 is H;
R2 is OC1-3 alkyl;
R3 is H;
R4 is H; and
R6 is H.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R1 is H;
R2 is H, F, CH3, or OCH3;
R3 is H or F; and
R4 is H.

	Appropriate correction is required.


	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

B is absent, -CR12aR12b-, -C(O)-, -C(O)NR12a-, -C(O)O-, or -S(O)2-;
R8a is halo;
R8b is H; and

R9 is:
(1)	C1-6 alkyl, C1-6 deuteroalkyl, C1-6 haloalkyl, alkyl-OC1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-6 cycloalkyl, or C3-6 halocycloalkyl, wherein the C1-6 alkyl, C1-6 deuteroalkyl, C1-6 haloalkyl, alkyl-OC1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-6 cycloalkyl, or C3-6 halocycloalkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, C1-6 haloalkyl, C(O)C1-6 alkyl, NH2, NHC(O)OC1-6 alkyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, phenyl, thiazolyl, and pyridinyl, wherein each phenyl, thiazolyl, and pyridinyl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of halo, NO2, and C1-6 haloalkyl; or

(2)	C1-2 alkyl-C3-7 cycloalkyl, C3-7 cycloalkyl, cyclohexenyl, oxetanyl, pyrrolidinyl, tetrahydrofuranyl, tetrahydrothiophenyl dioxide, dioxanyl, piperidinyl, or pyridinonyl, wherein the C1-2 alkyl-C3-7 cycloalkyl, C3-7 cycloalkyl, cyclohexenyl, oxetanyl, pyrrolidinyl, tetrahydrofuranyl, tetrahydrothiophenyl dioxide, dioxanyl, piperidinyl, or pyridinonyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 haloalkyl, C1-3 haloalkyl-OH, C(O)OC1-6 alkyl, NH2, OH, OC1-3 alkyl, and C3-6 cycloalkyl; or

(3)	tetrahydropyranyl, wherein the tetrahydropyranyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 haloalkyl, C1-2 alkyl-OC1-3 alkyl, OH, OC1-4 alkyl, and phenyl; or

(4)	phenyl, naphthalenyl, pyridinyl, pyridazinyl, pyrimidinyl, pyrazinyl, quinolinyl, benzisoxazolyl, or benzothiazolyl, wherein the phenyl, naphthalenyl, pyridinyl, pyridazinyl, pyrimidinyl, pyrazinyl, quinolinyl, benzisoxazolyl, or benzothiazolyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-phenyl, C1-3 hydroxyalkyl-phenyl, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, and S(O)2C1-3 alkyl; or

(5)	imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, thiazolyl, triazolyl, oxadiazolyl, thiadiazolyl, or tetrazolyl, wherein the imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, thiazolyl, triazolyl, oxadiazolyl, thiadiazolyl, or tetrazolyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, C1-3 alkyl-phenyl, C1-3 hydroxyalkyl-phenyl, OC1-3 alkyl, OC1-3 deuteroalkyl, OC1-3 haloalkyl, and cyclopropyl-S(O)2C1-3 alkyl.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

B is -C(O)-, -C(O)O-, or -S(O)2-; and

R9 is:
(1)	C2-6 alkyl, C2-6 deuteroalkyl, C2-6 haloalkyl, alkyl-OC2-6 alkyl, C3-6 cycloalkyl, or C3-6 halocycloalkyl, wherein the C2-6 alkyl, C2-6 deuteroalkyl, C2-6 haloalkyl, alkyl-OC2-6 alkyl, C3-6 cycloalkyl, or C3-6 halocycloalkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, C1-6 haloalkyl, and OH; or

(2)	C1-2 alkyl-C3-6 cycloalkyl, wherein the C1-2 alkyl-C3-6 cycloalkyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 haloalkyl, and OH; or

(4)	phenyl or pyridinyl, wherein the phenyl or pyridinyl is optionally substituted with 1, 2, or 3 independently selected halo substituents.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: a) for clarity and consistency, A compound of claim 1, or salt thereof, wherein the compound is selected from: should be replaced with The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:… or a pharmaceutically acceptable salt thereof. ; and b) for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), [AltContent: rect]yrrolidine in numerous species should be replaced with pyrrolidine.  Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for inhibiting casein kinase receptor-interacting serine/threonine-protein kinase 1 activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for treating a condition in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof;

	wherein the condition is selected from the group consisting of Crohn’s disease, heart failure, inflammatory bowel disease, non-alcoholic steatohepatitis, psoriasis, rheumatoid arthritis, and ulcerative colitis.

	Appropriate correction is required.


New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 2, 7 and 12-14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitations, 5) optionally substituted pyrrolidinyl and optionally substituted piperidinyl, respectively, with regard to R9, and the claim also recites 7) pyrrolidinyl and piperidinyl, respectively, with regard to R9, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 1 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitations, n is 0, 1, or 2; m is 1 or 2; and r is 1 or 2, in the last three lines of the claim.  There is insufficient antecedent basis, in claim 1, for these limitations, with respect to the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I.  According to claim 1, neither m, nor n or r is recited, with respect to the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 7 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 7 recites the limitation, A compound of claim 2,… wherein… R2 is H, F, or CH3; and R3 is… F, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 2, for these limitations, with respect to the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I.  According to claim 2, R2 is C1-3 alkoxy and R3 is hydrogen, with respect to the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 9 and 10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 9 recites the limitation, A compound of claim 4,…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 4, for this limitation, with respect to the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula I.  According to the Amendments to the Claims, filed June 30, 2022, claim 4 was cancelled by the inventor or joint inventor.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed June 30, 2022, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624